Detailed Action




Claims 14-30 were pending in this application, claims 1-13 having been cancelled and claims 21-30 added previously.
Claims 14, 20-21, 27 and 30 have been amended.
Claims 14-30 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
Independent claims 14, 20 and 21, and therefore respective dependent claims 15-19 and 22-30, include the claim limitation “computer-readable storage media” (claim 14 ln. 1; claim 20 ln. 1; claim 21 ln. 1).  Such a claim limitation is not delimited by explicit claim language to exclude transitory forms of computer-readable storage media, e.g. carrier signals, and therefore might be interpreted as attempting to claim non-statutory subject matter under 35 U.S.C. 101.  However, such claim language is interpreted in light of applicant’s disclosure, which indicates that computer storage media does not comprise signals, per se (Spec., ¶ 95).  Notwithstanding the fact that earlier in that same paragraph of applicant’s disclosure examples of computer storage media enumerated are said to be non-limiting, “computer-readable storage media” in independent claims 14, 20 and 21, and therefore respective dependent claims 15-19 and 22-30, is interpreted as a claim limitation to claim no more than subject matter that would be statutory under 35 U.S.C. 101, and so computer-readable storage media that was transitory, e.g. carrier signals, would not be claimed.


Response to Amendment
Amended claim 27 is acknowledged, and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn.
Amended claim 30 is acknowledged, but the claim objection as to informalities cannot be withdrawn on the basis of amended claim 30 because amended claim 30 still does not resolve the issue raised.  Note, however, that an Examiner’s Amendment has been made so that the claim objection for claim 30 can be and is withdrawn, as authorized by applicant’s representative and elucidated in full below.


Response to Arguments
Applicant’s arguments, filed 6/22/2022, with respect to the allowability of claims 14-30 have been considered fully and are persuasive (Reply, pp. 12-13).  The rejection of claims 14-30 has been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview via authorized (mail date 6/22/2022) email correspondence with Angela Truesdale (Reg. # 71,281) on 7/22/2022:
Claim 30 is amended as follows:
30. (Currently Amended) The method of claim 21, further comprising:
obtaining another indication of a user input selection via the GUI of [[an]] a deactivation of another programming block displayed in the template, wherein the another programming block for which the de[[-]]activation obtained is omitted from the template.



Allowable Subject Matter
Claims 14-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 14, 20 and 21 now have been amended to incorporate claim limitations concerning determining the quantity of messages received and transformed messages communicated to destinations, as well as average message size.  The nearest prior art found includes Lazzaro, U.S. Patent No. US 10,506,061 B1 (hereinafter Lazzaro).  Lazzaro discloses that messages being transported can be subject to transforming messages in the process (col. 4 lns. 54-27).  Lazzaro does disclose determining an average message size (col. 4 ln. 65 – col. 5 ln. 2).  Lazzaro also discloses calculating moving averages for transport production and consumption comparable to calculating quantities of messages sent and received (col. 5 lns. 43-56).  However, Lazzaro otherwise does not concern transforming messages, per se, but rather managing rates of sending and receiving messages (col. 1 lns. 15-40).  Therefore, Lazzaro would not combine readily with the prior art references cited, Xifaras, WIPO International Patent Application Publication No. WO 2000/00/49481 A2 (hereinafter Xifaras, with page numbers being cited as the page numbers printed in the publication, not any page numbers displayed in an electronic document reader), in view of Waltz, et al., U.S. Patent Application Publication No. US 2019/0124141 A1 (hereinafter Waltz), because the quantity of messages being sent and received, and the average size of messages, being calculated are not messages being transformed specifically, but rather merely being transported generally.  The other nearest prior art found was Word, U.S. Patent Application Publication No. US 2015/0381514 Al (hereinafter Word), which concerns message transformation (¶ 257), and discloses determining average message sizes as well as the total number of messages processed (¶¶ 136, 154), but does so merely in the particular context of selecting a queue client for message processing (¶¶ 136, 153-154), not in relation to a GUI being used for transforming messages, and does not disclose the quantity of messages received from sources, nor the quantity of transformed messages communicated to destinations.  Xifaras and Waltz in combination in themselves otherwise do not disclose determining the quantity of messages received from sources and quantity of transformed messages communicated to destinations, as well as average message size.  Because independent claims 14, 20 and 21 are allowable, respective dependent claims 15-19 and 22-30 also are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.



/Timothy Sowa/
Examiner, Art Unit 2448

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448